United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2807
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Lawrence Stevens,                       * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 28, 2009
                                Filed: May 4, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

        Before pleading guilty to drug and money-laundering charges, Lawrence
Stevens filed two pro se motions for substitution of counsel. The motions were
denied, and the district court1 subsequently sentenced Stevens to 188 months in
prison. On appeal, Stevens is represented by different counsel, who moves to
withdraw and argues in a brief filed under Anders v. California, 386 U.S. 738 (1967),
that it was error to deny the pro se motions.



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       We hold that by pleading guilty, Stevens waived his right to challenge the
denial of his pre-plea motions for substitute counsel. See United States v. Foreman,
329 F.3d 1037, 1038-39 (9th Cir. 2003) (right to appeal pre-plea motion for
substitution of counsel is waived by unconditional guilty plea unless plea itself is
challenged); cf. Tollett v. Henderson, 411 U.S. 258, 267 (1973) (guilty plea represents
break in chain of events which has preceded it in criminal process; when criminal
defendant has solemnly admitted in open court that he is guilty of offense with which
he is charged, he may not subsequently raise independent claims relating to
deprivation of constitutional rights that occurred before entry of guilty plea; he may
only attack voluntary and intelligent character of guilty plea by showing that advice
he received from counsel was not within established standards).

      We have reviewed the record independently in accordance with Penson v. Ohio,
488 U.S. 75 (1988), and have found no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                         -2-